Citation Nr: 1212667	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a left foot disorder as secondary to the bilateral knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1965 to April 1967, so during the Vietnam era.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).


FINDINGS OF FACT

1.  Although the Veteran has current diagnoses of bilateral hearing loss and tinnitus, as well as credible evidence of acoustic trauma during his military service from repeated exposure to loud noise, the most probative (competent and credible) medical and other evidence of record indicates these conditions are unrelated to his military service, including specifically to that noise trauma.


2.  A right knee disorder was not detected ("noted") during his May 1965 military enlistment examination, so it must be presumed that he was in sound physical health when entering service and did not have a pre-existing right knee disorder or disability.  But early in his service, during basic training, he was treated for hydrarthrosis of this knee.

3.  There are no findings, complaints, or diagnoses regarding his left knee during service or regarding either knee for many years after his discharge from service.

4.  VA medical examiners in June 2007 concluded that his right and left knee disability, but especially the arthritis, is a result of normal wear and tear (aging) and not related to his military service, including to any injury to his right knee during basic training; this arthritis was first shown many years after his service.

5.  The June 2007 VA compensation examiners also determined his left foot disorder is not attributable to his military service, and since his bilateral (i.e., right and left) knee disability is unrelated to his military service, his left foot disorder necessarily is not secondarily related to his service by way of this disability because it is not service connected.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus also was not incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


3.  As well, his bilateral knee disability is not the result of disease or injury incurred in or aggravated by his service, and the arthritis affecting his knees also may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  His left foot disorder, including the arthritis affecting it, was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


The duty to notify has been satisfied in this case by way of a letter to the Veteran in February 2007.  The letter informed him of the information and evidence required to substantiate his claims for service connection since the letter contained a specific subject matter heading explaining what the evidence needed to show to support these claims and listed the three specific requirements for establishing his entitlement to this benefit.  As well, the letter explained the division of responsibilities, his versus VA's, in obtaining this supporting evidence.  The letter also provided the required information concerning the "downstream" disability rating and effective date elements of his claims and explained VA's duty to assist him in obtaining evidence in support of his claims, indicating what evidence or information was still needed from him, described the type of evidence that would be supportive of the claims, indicated where he could send the needed evidence, discussed the amount of time he had to do it, and indicated the various ways he could contact the RO, such as if he had questions or concerns.  So he has received the required notice concerning the claims.  And because the RO sent him that letter before initially adjudicating his claims in the July 2007 decision at issue in this appeal, the letter was in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

Moreover, he has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist him with these claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as possibly pertinent to the claims.  He also had VA compensation examinations in June 2007 for medical nexus opinions concerning the etiology of his bilateral hearing loss tinnitus, left foot disability, and bilateral knee disability, but especially in terms of whether they are attributable to noise exposure during his military service, as well as to his 

basic training and other physical activity and responsibilities in service, which he cites as the source or cause of them.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Statutes, Regulations and Case law Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Certain diseases are considered chronic, per se, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


III.  Whether Service Connection is Warranted for Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the first element of the Shedden analysis, evidence of current disability, an October 2006 VA outpatient record shows the Veteran reported declining hearing acuity and ringing in his ears, i.e., tinnitus.  The examiner confirmed the Veteran had a binaural (i.e., right and left ear) mild-to-severe sensorineural hearing loss.  

The Veteran also had a VA compensation examination in June 2007, in response to his claims for service connection.  An audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hertz of 50, 45, 65, 65 and 65 decibels, respectively; and in the left ear the pure tone thresholds were 45,45, 70, 80, and 75 decibels, respectively.  The speech recognition scores were 90 percent in the right ear and 88 percent in the left ear.  The diagnoses were moderate-to-moderately-severe sensorineural right ear hearing loss 500 Hertz (Hz) to 4kHz, moderate-to-severe sensorineural left ear hearing loss 500 Hz to 4kHz, and tinnitus.

In regards to tinnitus, it is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations. Davidson, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

So although there is no disputing he has bilateral hearing loss and tinnitus, questions remain as to their etiology - and particularly insofar as whether they were caused or aggravated by his military service or, instead, are the result of other unrelated factors such as simply getting older (i.e., aging).  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In regards to the second element of Shedden, in-service incurrence, reviewing the Veteran's STRs, audiometric results noted on the report of his May 1965 examination conducted prior to enlistment reveal pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of 10, 5, 5, 30, and 30, in the right ear, respectively, and 5, 5, 30, 50, and 50, in the left ear, respectively.  So there was an indication of hearing loss in each ear when entering service.  Audiograms in service department records prior to October 31, 1967, and VA audiograms prior to June 30, 1966, used American Standards Association (ASA) units, so in turn have to be converted to the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the ASA measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA measurement at 4000 Hertz.

He began serving on active duty 2 months later, so in July 1965.

Nearly two years after that, in April 1967, in anticipation of separating from service, another hearing evaluation was performed that revealed pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 0, 0, 0, and 25, in the right ear, respectively, and 0, 0, 0, and 30, in the left ear, respectively.  So this indicates his hearing had improved in the tested ranges, not gotten worse during or as a result of his service.  His military service ended that month.

In reporting his medical history during the June 2007 VA examination, the Veteran indicated his duties and responsibilities in service had included being a heavy equipment operator, which had exposed him to loud tools, grinding of rocks, and blasting of rocks.  He worked in a rock quarry, constructed helicopters pads, and resurfaced roads.  And the records concerning his service confirm this allegation inasmuch as his military occupational specialty (MOS) was heavy vehicle driver.  The Board therefore finds that his lay statements regarding the type and extent of his noise exposure in service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  38 U.S.C.A. §§ 1154(a).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Washington v. Nicholson, 19 Vet. App. 363 (2005) (a Veteran is competent to report what occurred in service because his testimony regarding his firsthand knowledge of a factual matter is competent).

Moreover, the Court has explained that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, although he must presently to have a ratable disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Therefore, this Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether this current hearing loss disability and tinnitus are attributable to the noise exposure he experienced in service or, instead, the result of other unrelated factors.  Establishing that he has a current hearing loss disability and that he was exposed to excessive noise during his service does not obviate the need for him to also have evidence linking this current disability to that injury in service.  And, unfortunately, in this particular instance the most probative - meaning competent and credible - evidence is against his claim for hearing loss, also his claim for tinnitus.

In reviewing his post-service history, there are no records reflecting complaints, diagnosis or findings related to hearing loss or tinnitus until 2006, so for some 39 years (nearly four decades) after his military service ended.  The mere fact that there is no documentation of these conditions for so long after service is not altogether dispositive of these claims, but it is nonetheless probative evidence to be considered in deciding these claims and may be viewed as evidence against them.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

As already alluded to, he had a VA compensation examination in June 2007.  He reported that he was exposed to a variety of noises without hearing protection that included firearms, machine guns, helicopters, heavy artillery fire, flight line, construction, trucks, electrical generators, tire repair, and road work tools.  He added that he also was exposed to aircraft engines, jack hammers, rock quarry, and combat explosions, albeit with the benefit of hearing protection.  As a civilian, so since service, he had worked at shipping docks and for 17 years at a plant that rebuilt and repaired turbine engines.  He also had worked 20 years at a hospital repairing air condition units, boilers, and huge compressors.  Hence, although he had noise exposure during his service, he also had had additional noise exposure in these several capacities since service.  He said his tinnitus had been ongoing for 20 years, so dating back to 1987 or thereabouts, and he described it as a constant buzzing.

After considering the in-service and post-service medical and occupational histories, this evaluating audiologist in June 2007 concluded the Veteran's tinnitus and hearing loss were unrelated to his military noise exposure.  In explanation, this examiner noted the Veteran had entered service with pre-existing hearing loss in both ears.  She went on to note that the separation audiologic information did not show evidence of progression of the loss in either ear.  Indeed, at that visit, he denied having hearing loss when asked and reported that his health was excellent.  As there was no evidence of aggravation of the pre-existing hearing loss while in service, and a long-term history of civilian noise exposure, this VA compensation examiner determined it is less likely than not that hazardous military noise exposure is responsible for the Veteran's reported hearing loss and tinnitus.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Court addressed lay evidence as potentially competent to support the presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Court in Buchanan went on to also note, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So while it is true the Veteran is competent to say he experienced the type of noise exposure in service alleged, and his lay testimony concerning this also is credible, this is not in turn tantamount to concluding he has consequent hearing loss and/or tinnitus - especially where, as here, the VA compensation examiner charged with making this important determination has rather definitively concluded otherwise.  In determining whether service connection is warranted, the Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, there was evidence of hearing loss in each ear even when entering service (according to the results of the Veteran's military entrance audiogram), so even before any noise exposure in service.  The presumption of soundness when entering service attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  Here, though, the results of the induction audiogram, an objective measure of the Veteran's hearing acuity at the time, note hearing loss even when entering service.

Where, as here, there was an actual objective clinical finding confirming the Veteran had hearing loss when entering service, this, in turn, means VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) do not apply, i.e., VA does not have to show by clear and unmistakable evidence both that he had this condition prior to service, and that it was not aggravated by his service beyond its natural progression.  Instead, he, not VA, has the burden of showing a chronic, i.e., permanent worsening of his hearing loss while in service.  That is to say, if, as here, a pre-existing disability is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  And in that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

The VA compensation examiner disputed this notion that there was any such aggravation during service of the pre-existing hearing loss or, alternatively, that any current hearing loss and tinnitus is otherwise related to the Veteran's military service.  Clearly, as this commenting VA compensation examiner pointed out, there was no indication of a progression (i.e., worsening) of the hearing loss while in service.  And the fact that there was no further indication of these conditions during service, within one year after (in the case of the hearing loss), or even for many ensuing years is probative evidence against these claims, though, as mentioned, not altogether dispositive or determinative of them.  38 C.F.R. § 3.303(d).  See also Struck v. Brown, 9 Vet. App. 145 (1996).

Significantly, however, even the Veteran himself only dated his tinnitus back to 1987 or thereabouts (i.e., 20 or so years prior to that June 2007 VA examination).  So he did not claim to have experienced continuous tinnitus since service, keeping in mind that his service had ended in April 1967, thus, many years prior to that initial manifestation of this condition.

The adoption of an expert medical opinion, such as this VA compensation examiner's June 2007 opinion, may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file).  

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011), the Federal Circuit Court and Veterans Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined a VA compensation examination and opinion were inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.

Here, though, the VA compensation examiner's June 2007 unfavorable opinion was not so much predicated on the absence of documentation of the purported injury in service (acoustic trauma), rather, more so on the fact that the Veteran had hearing loss even before that noise trauma in service - as reflected in the report of his military entrance examination, and because there was no indication his pre-existing hearing loss had been permanently worsened, i.e. aggravated, during or by his service (including on account of that noise trauma in service) - as reflected by the fact that the results of his audiogram at separation were not worse than they were when he entered service.  Hence, there had not been the required progression of his hearing loss while in service, as also evidenced by him not voicing any relevant complaints concerning his hearing acuity (or tinnitus) when separating from service or for so long a time after service.  Further, explained this VA compensation examiner, there was extensive exposure to noise trauma in his post-service civilian occupations.  So this VA examiner's reasons for concluding against the claims were based on other factors, not just unacceptance of the claimed injury in service.

Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claims.  Instead, the preponderance of the evidence is unfavorable, so the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

IV.  Whether Service Connection is Warranted for a Right Knee Disorder

The Veteran also contends that he has a right knee disorder that was aggravated during or by his military service.  In regards to current disability, the June 2007 VA compensation examination confirmed he has bilateral patellofemoral arthritis as well as medial femoral condyle osteophytes.

As with his hearing loss, in considering the element of in-service incurrence or aggravation, the Board must first determine whether a right knee disability existed prior to his service.  Concerning this, during his May 1965 military entrance examination, his lower extremities were found to have been clinically normal.  The report of this induction examination also indicates, however, he mentioned having sustained a prior right knee injury and, as a consequence, having experienced occasional pain in this knee.  Also, in recounting his relevant medical history, he checked the box "yes" when asked whether he had a history of a trick or locked knee.  As already explained, the presumption of soundness when entering service attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby, supra.

Ultimately, though, irrespective of whether the Veteran had pre-existing right knee disability when entering service, the June 2007 VA compensation examiner declined to etiologically link the currently diagnosed bilateral patellofemoral arthritis and medial femoral condyle osteophytes to the Veteran's service - so regardless of whether the claim is predicated on aggravation of pre-existing disability while in service or, instead, on the basis of direct or presumptive incurrence of this disability in service.

The STRs show that, in July 1965, so the same month that he began serving on active duty (during his basic training), he reported that he had fallen on his right knee.  There was no resultant swelling.  The next month he was seen for recurring effusion of this knee.  There was marked effusion of this knee with decreased range of motion and generalized tenderness.  An X-ray was considered normal, however.  The diagnosis was hydrarthrosis.  He was seen again the next month and it was noted that he could extend his right knee with a 10-pound weight.  There are no records of further complaints or treatment for the remainder of his service, and his right knee was considered normal during the April 1967 examination he had in anticipation of separating from service.


Hence, although there is indication of relevant injury in service, and even of pertinent complaints and treatment in the immediate aftermath, questions remain as to whether that injury in service resulted in chronic (i.e., permanent) residual disability or, instead, resolved prior to discharge - meaning was acute and transitory.

The evidence of record does not include any medical opinion linking the Veteran's current right knee disability to his military service - and, in particular, to that right knee injury in service during his basic training.  In fact, to the contrary, the only medical evidence of record addressing this ultimately determinative issue does not support this notion.  The VA examiners in June 2007 reviewed the Veteran's relevant medical history, so including the STRs concerning the injury in service, and personally examined him before concluding that his current right knee disability is unrelated to his military service - including especially to the injury he sustained during service when he fell during basic training.  In providing their underlying reasoning, they determined the Veteran's current disabilities are a result of everyday wear and tear.  They also noted that, for 32 years he did have problems with this knee.  It was not until 1998 when he had a triple arthrodesis of the left foot.  He has not had any problems with this knee or treatment.  Therefore, they surmised there is really no connection between the problems he had in service in the 1960s versus the problems he is having now at the age of 65 (his age apparently at the time of that June 2007 VA examination).  So there is no medical evidence supporting this claimed relationship between his right knee disability and his military service as these two VA compensation examiners who were asked to provide comment on this determinative issue both concluded unfavorably. 


While the Veteran is competent, even as a layman, to proclaim having experienced ongoing difficulty with this knee during and since his military service, these medical opinions are more competent and credible on the determinative issue of causation - especially since the conditions diagnosed, including the arthritis, are not the type that are readily amenable to probative lay comment regarding their etiology.  38 C.F.R. § 3.159(a)(1) and (2).  See, too, Buchanan, 451 F.3d 1331, 1335 (Fed. Cir. 2006) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The physician's assistant and physician who concluded against this claim both reviewed the pertinent medical evidence and examined the Veteran.  They noted his objective medical history and took into consideration his statements regarding trauma in service, including while in basic training.  See Dalton, 21 Vet. App. 23, 30-31 (2007).  They then based their opinions on reasonable medical principles that are supported by the evidentiary record.  See Wray, 7 Vet. App. 488, 493 (1995).  The Board gives a lot of weight to the reports of this physician's assistant and physician due to their thorough review of the Veteran 's medical history, their discussion of his particular symptoms, their consideration of the theories he presented, and their medical expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Moreover, their suppositions are supported by the evidence of record. 

For these reasons and bases, the preponderance of the evidence is against this claim for service connection for a right knee disability, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


V.  Whether Service Connection is Warranted for a Left Knee Disorder and a Left Foot Disorder

The Veteran also claims that he has left knee and left foot disabilities that are attributable to his military service, including from driving heavy vehicles during his military career.  In the alternative, he contends that his left foot disability was caused or is being aggravated by his bilateral knee disability, so is secondary to it.  

The June 2007 VA examination, as mentioned, resulted in a diagnosis of bilateral knee arthritis.

Post-service private medical records dated in December 1997 show the Veteran complained of left foot problems for the previous 4 years.  X-rays showed a severely destroyed talonavicular joint with a moderate amount of subtalar arthritis and a relatively spare calcaneus cuboid joint.  In March 1998, he underwent talonavicular and subtalar fusion of the left foot with cannulated screw internal fixation and iliac bone graft.

So there is no disputing he has these claimed conditions, both left knee and left foot disabilities.  But they have not been attributed to his military service, either directly, presumptively, or secondarily by way of service-connected disability.

There is no evidence of complaints, findings, or diagnoses referable to his left knee or left foot while in service, including of arthritis.  Furthermore, he did not complain of any left knee or left foot-related problems during his April 1967 examination for separation from service.  Indeed, to the contrary, he instead specifically denied a history of foot problems.  He also answered "no" to the question of whether he had experienced a locked or trick knee.  This is probative evidence against these claims insofar as showing these disabilities incepted in service.  See Struck v. Brown, 9 Vet. App. 145 (1996).


Moreover, there is no evidence showing a diagnosis of arthritis in service or within a year of discharge - certainly not the required X-ray confirmation of arthritis and indication that it was at least 10-percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There equally is no evidence, including complaints, of a left foot disorder until 1997, and even then the Veteran reported only a 4-year history of foot problems (so onset in 1993).  That was approximately 30 years after his discharge from the military.  Still further, there is no evidence, including complaints, of a left knee disorder until 2006 when he filed this claim.  Arthritis involving his knees was not diagnosed until the June 2007 VA compensation examination, hence, not until even more recently.  So there again is an extensive period of time subsequent to his discharge from service in 1967 before arthritic changes were identified.  And as pointed out by the VA examiners in the June 2007 report of their evaluation, this is a substantial lapse of time between the conclusion of his military service and the initial manifestation of these arthritic diseases after service, which, as previously explained, is a factor for consideration in deciding these claims.  See Maxon, supra.

So this is probative evidence tending to go against the notion that he sustained relevant injuries in service and, even if he did, that it necessarily resulted in chronic residual disability inasmuch as he, himself, gave no indication of any consequent disability when subsequently examined and evaluated during service.  Contemporaneous medical findings may be given more probative weight than contrary evidence, such as that provided by him many years later, long after the fact.  See Struck, 9 Vet. App. 145, 155-56 (1996).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  


Furthermore, in light of his medical history, the RO requested a VA medical nexus opinion.  And, in June 2007, after reviewing his records and examining him, the VA physician's assistant and physician concluded that the knee disability was related to normal wear and tear.  They also pointed out that the knee disability was aggravated by the triple left foot arthrodesis, but which they also found was not service connected, so unrelated to his military service.  He also is alleging the converse it true - namely, that his knee disability caused or aggravated his left foot disability, not vice versa, as the VA examiners have indicated what actually has occurred - that his left foot disability instead has aggravated his knee disability.  Regardless, neither the left knee nor left foot disability has been attributed to his military service, so there is no underlying service-connected disability to secondarily link any additional disability to his service by way of.

The VA medical opinion is persuasive and consistent with the medical evidence of record, and it is unrefuted.  Moreover, in claims such as these that concern arthritis, supporting medical evidence, not just lay opinion, generally is required to associate the claimed condition with service or a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  And there simply is no such supporting medical nexus evidence in this instance, so there is no basis for granting these claims.  And since the preponderance of the evidence is against these claims, there also is no reasonable doubt to resolve in the Veteran's favor.  38 C.F.R. §3.102.



ORDER

The claims for service connection for bilateral hearing loss, tinnitus, a right knee disability, a left knee disability, and a left foot disability are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


